Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                              Status of Claims 
          Claims 1, 3 and 7-23 are currently pending. 
          Claims 2, 4-6 and 24-28 are canceled. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Olga Kay on 2/25/2021. 

The application has been amended as follows: 
1. (Currently amended) A method for identifying whether a plurality of targets is present in a plurality of cells comprising:

a)    binding to the targets in the plurality of cells a plurality of tags, wherein a tag comprises a - binding aptamer 

b)    annealing to the anchor a linker oligonucleotide to form a hybrid between the anchor and the linker so that the linker forms a 3’-overhang, and



i    annealing an APS to the 3’-overhang of the linker;

ii    extending the linker by a polymerase thereby copying the annealed APS and forming an extended linker;

iii    disassociating the annealed APS from the extended linker; and

iv    repeating steps i-iii by adding APSs to the plurality of cells in an ordered manner during successive rounds of split pool synthesis wherein the APSs in each round anneal to the extended linkers and the linkers are further extended to create COBs that represent the identities of individual cells in which the tags are bound, and wherein the method does not include a step of isolating each cell in the plurality of cells.



3.    (Currently amended) The method of claim 1, wherein the linker comprises an epitope specific barcode (ESB) identifying an antibody target.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The objection to the Specification is hereby withdrawn in view of the amendment to the Specification.
The Non-Statutory Double patenting rejections are withdrawn in view of the amendments filed 02/05/2021 which now recite that the tag comprises a nucleic acid protein- binding aptamer conjugated to an anchor nucleotide. It would not have been prima facie obvious to modify either US Patent 10,144,950 or 10,174,310 claims to include a nucleic acid protein binding aptamer conjugated to an anchor nucleotide.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA A DINES whose telephone number is (571)272-6837.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/KARLA A DINES/Primary Examiner, Art Unit 1639